Montgomery, J.
The plaintiff in certiorari was arrested on a capias ad satisfaciendum at the instance of defendant in certiorari. The debtor gave bonds for the jail limits, and after the lapse of six months was surrendered by his bondsmen to the sheriff, and at once applied to be relieved under the terms of the poor debtors’ act (chapter 266, §§ 9701-9713, 3 Comp. Laws). The circuit judge held that the statute contemplates that, before the debtor shall be entitled to his discharge under section 9701 et seq., he must have been imprisoned in the county jail for the period fixed by the statute. It is contended in this court that, if the debtor be actually in custody of the sheriff at the date of the application, it is a sufficient com*531pliance with the statute to show that he has been in nominal custody for the period fixed by statute; i. e., under bonds for the jail limits. We consider this contention to be in conflict with our holdings in Miller v. Strabbing, 92 Mich. 300 (52 N. W. 453), and Griffin v. Helme, 94 Mich. 494 (54 N. W. 173). See, also, 1 Stev. Mich. Prac. § 240.
The ruling of the circuit judge is affirmed, with costs.
The other Justices concurred.